DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2020 has been entered.

Priority
The present application was filed on 02/05/2015. Acknowledgment is made of the present application as a proper National Stage (371) entry of PCT Application No. PCT/CA2013/000733, filed 08/22/2013, which claims benefit under 35 U.S.C. 119(e) to provisional application Nos. 61/692,422, filed 08/23/2012 and 61/781,651, filed on 03/14/2013.

Status of the Claims
Claims 1, 2, 8, 15 and 60-68 are pending; claims 1 and 62 are amended; claims 3-7, 9-14 and 16-58 are cancelled. Claims 1, 2, 8, 15 and 59-68 are examined below.

Withdrawn Objections/Rejections
The previous objection to the independent claims (claims 1 and 62) is withdrawn in response to Applicant’s amendments to the claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 8, 15, 60-65, 67 and 68 are rejected under 35 U.S.C. 103 as being unpatentable over Dowd et al., WO2009/127045A1 (cited previously) in view of Skold, US PG Pub No. 2002/0000398 A1 (cited previously) and Anastase et al., Affinity Chromatography of human anti-dextran antibodies Isolation of two distinct populations, Journal of Chromatography B, 686, (1996), p. 141-150 (cited previously).
Dowd et al. teach magnetic particles usable for cell separation (para [0001]), see the separation methods of Dowd rely on magnetic separation by labeling biological targets, such as specific cells, and using a magnetic field gradient of sufficient strength in order to separate the targets from the sample and other entities in a sample suspension including unwanted cells (see paras [0008] and [0013]). Dowd et al. teach steps of binding the biological target (such as the 
The purpose of Dowd is for example to obtain a purified population (paras [0008], [0013]). See Dowd at para [0013], Dowd does acknowledge that non-specific binding occurs during the magnetic separation. See at para [0013] Dowd indicates after magnetic labeling and initial separation, a wash is necessary in order to wash away nonspecifically separated cells. The ordinarily skilled artisan would appreciate from the disclosure of Dowd, that “non-specifically separated cells” are cells that non-specifically adhered during the separation, since this paragraph is referencing cells that were carried over non-specifically following magnetic separation, and further because at para [00095] Dowd does teach particles are subject to non-specific binding to cells (see lines 20-23, in reference to the particles, Dowd teach increased surface area at smaller diameters also increases non-specific binding to the cells). Dowd is therefore considered to teach the non-specific binding is binding between the unwanted cells and the particle itself (is a result of the particle). Further see para [000103], where again Dowd also acknowledges non-specific binding to particles.
Given that Dowd does acknowledge non-specific binding of unwanted cells occurs at the conjugate (unwanted cells are bound), it would be the case that, during the separation with the 
Dowd does teach targeted cells following separation can be collected and used in further application (para [00011]).
However, Dowd et al. fails to specifically teach contacting the separated cells with a second polymer, the second polymer specifically reversing the interaction between the antibody that binds to the first polymer and label conjugated with the first polymer and competitively inhibiting the binding of the TAC bound to the target cells to the label conjugated with the first polymer (separates binding at the polymer), obtaining target cells with increased purity compared to a method that does not include the step of separation (step 3 as claimed).
Skold et al. teach obtaining pure materials from mixtures by separation using polysaccharide (dextran para [00065]) coated magnetic particles (see e.g. abstract and para [0002])); specifically Skold teach such separations are crucial to many disciplines (para [0005]), teaching such separation is desirable for diagnostic and therapeutic techniques (abstract, and e.g. para [0003]).  At claim 8, Skold specifically teach dissociating magnetic particles bound to target material and removing the magnetic particles to provide a substantially pure preparation of the target material (i.e., further separation of magnetic particles and target cells). 
Anastase et al. teach binding anti-dextran antibodies to solid support silica beads by binding antibodies to dextran on said beads (i.e. silica linked with dextran by DEAE-dextran by cross-linkage using 1,4-butanediol diglycidyl ether) (see e.g. abstract, and page 143, col. 1, paras 2 and 3). Anastase teach the act of eluting anti-dextran from dextran conjugated silica by addition of a second dextran polymer the bound anti-dextran antibody (see page 146, col. 1) (i.e. using additional polymer, e.g., in the case of Anastase, dextran used to displace/reverse the 
It would have been prima facie obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed, to have modified the invention of Dowd et al. (Dowd’s method performing labeling and separation), so as to subsequently dissociate and separate the magnetic beads from the target cells following magnetic separation of the target cells from the sample, (Skold teaching separation is desirable), in order to obtain a purified targeted cell suspension, and further specifically to have performed said separation by addition of a second polymer (contacting sample separated cells with second polymer in an amount sufficient to cause reversal of binding), a second polymer such as another dextran (free dextran) as taught by Anastase et al. One would be motivated to do so because Skold teach it is desirable for diagnostic and therapeutic techniques to recover pure biological target by magnetic separation using polysaccharide coated magnetic particles, and further because Skold teach dissociating particles from target in order to achieve substantially pure target. Specifically, considering it was known that the particles themselves are subject to non-specific binding of unwanted cells in a suspension (see Dowd), one would be further motivated to modify Dowd with Skold and Anastase in order to completely remove the source of the non-specific binding (i.e., the particle), specifically to achieve a pure target; an additional advantage of this 
Moreover, it would have been obvious to apply the known technique of Anastase et al. of using free dextran to release bound anti-dextran antibody (to inhibit/separate the binding between the antibody and the polymer on the label) as an obvious matter of applying a known technique to a known method, since the prior art in view of Dowd and Skold recognized the base method of using magnetic separation techniques employing dextran on magnetic particles for the capture of target cells, and Anastase et al. taught that it was known to achieve separation of the bond  (reverse binding) between dextran and anti-dextran antibody for the purpose of dissociating the antibody from the solid support (competitive displacement by addition of more polymer (dextran)). One of ordinary skill in the art would have recognized that applying the known technique of Anastase et al. to the base method as taught by Dowd and Skold would have predictably yielded the result of separating the bond between the dextran and the anti-dextran, thereby separating target cell from magnetic particle, and in turn increasing the purity of the targeted cells as compared to methods which don’t involve such separation (Skold, teaching removing magnetic label in order to achieve substantially pure preparations). 
As above, one would be motivated to do this in order to not only separate targets of interest from a sample, but also to obtain substantially pure preparations thereof, namely preparations that are free of magnetic particle labels, for example in order to conduct further studies on the targets without potential interference by label (further application, as is an intention of Dowd).
One skilled in the art would have had a reasonable expectation of success since additional dextran was known to those of ordinary skill in the art to be effective in releasing anti-dextran 
Regarding the limitation reciting “the second polymer specifically reversing the interaction between the antibody that binds to a first polymer and a label conjugated with the first polymer and competitively inhibiting the binding of the TAC, bound to the target cells, to the label conjugated with the first polymer”,  the combination of the cited prior art as set forth in detail above addresses the same method steps including the step of contacting the separated cells with the concentration of an additional, secondarily added polymer, the second polymer added for the purpose of displacing the bound first polymer (reversing the interaction). As such, because the combination of the prior art is teaching the same method steps and the same composition as presently claimed (e.g., dextran a species encompassed by the present disclosure of the claimed invention), it would necessarily follow that the contacting step (contacting the separated cells bound to the TAC system with a second additional polymer) would competitively inhibit the binding of the TAC to the label conjugated with the first polymer (in addition to reversing binding interaction, the composition would necessarily also be capable of and result in competitive inhibition as claimed). 
Additionally, regarding the limitation at step 4), namely “to obtain target with increased cell purity compared to a method that does not include step 3)”, it is the case that the combination of the cited art results in a method that obtains target cells with increased cell purity compared to a method that does not include the separation step. It is the case that cells that are subjected to the step of competitive displacement (separation/reversal of the binding interaction by the second polymer) and removal of the particle label and first polymer as taught by the combination of the cited art, have a cell purity increased as compared to the purity of cells 
Regarding independent claim 62, see the combination of references and analyses as set forth above, the combination of Dowd in view of Skold and Anastase teach a method as claimed (see steps 1-4 of claim 62 addressed previously above under claim 1).
Regarding claims 2 and 63, the analysis above addresses wherein the first and second polymer have similar affinity for the ligand, since both the first and second polymer addressed above are dextran.
Regarding claims 8 and 64, see above, the analysis above addresses wherein the first and second polymer each comprise dextran.
Regarding claim 15 and 65, see above, the analysis addresses label that is a solid support (i.e. magnetic particle label). 
Regarding claims 60, 61, 67 and 68, a magnetic particle label addresses wherein the label is a solid support particle (see previous citations above). 

Claims 8, 59, 64 and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Dowd et al. in view of Skold and Anastase et al. as applied to claims 1 and 62 above, and further in view of Latham et al., US PG Pub No. 2005/0208510A1 (cited previously) and Life Diagnostics, Affinity Purification of 20kDa mPEG-BSA using 9B5 Anti-PEG Agarose, Product Data Sheet, (2012) (cited previously).
Dowd et al., Skold, and Anastase et al. teach a method of separating a biological target from a label in a sample, wherein label is a magnetic particle, the separating performed by addition of a polymer (dextran to dissociate bound anti-dextran antibody from dextran coated silica), substantially as claimed; however the references fail to specifically teach Applicant’s elected species of polymer, PEG (i.e. fails to address wherein the first and second polymer are PEG, claims 8, 59, 64 and 66). The present rejection is being made, in addition to the rejection of claims 8 and 64 above, in light of Applicant's elected species, PEG, as the first and second polymer).
Latham et al. teach using polymer coated, specifically PEG-coated, magnetic particles in order to reversibly bind and separate target (see e.g. abstract and para [0097]). Latham teach separating by exposing bound target to elution buffer. 
Life Diagnostics also teaches (similar to Anastase, regarding Dextran and anti-dextran antibody) anti-PEG antibodies and further teaches that the PEG/anti-PEG antibody bond can be disrupted by addition of free PEG (see elution step, page 1). 
Given that it was known in the prior art that PEG-coated magnetic particles may also be used for binding and separating biological target, and further that bond between polymer and antibody that is anti-PEG bound PEG could be disrupted by the addition of additional polymer (PEG), it would have been prima facie obvious to have substituted PEG for dextran as the first .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 8, 15 and 59-68 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/227,436 in view of Dowd et al. and Anastase et al. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application similarly recites a method of separating a biological 
The copending application fails to teach the method performed on a sample comprising target cells and unwanted cells, fails to teach that the label also non-specifically binds with one or more unwanted cells, and fails to teach a step of separating the target cells and unwanted cells bound to the label from the sample. Although the copending application does address separating binding (reversing the interaction of the first polymer), the application fails to specifically teach that the second polymer competitively inhibits binding, the method resulting in a step of obtaining target cells with purity increased as compared to methods that do not perform such separation.
Dowd teach that in many applications it is desirable to enrich (or depleted) certain cell populations in a sample, for example for research purposes (para [0002], for research in areas of hematology, immunology and oncology), for immunotherapy (para [0003]), for stem cell research (para [0004]), for micrometastatic tumor cell migration detection (para [0005]). See Dowd et al. is as cited previously in detail above, the reference teaching the use of magnetic particles usable for cell separation, specifically for separating targeted cells from suspensions comprising unwanted cells in order to purify a population. Dowd et al. teaching steps comprising binding the biological target (such as the target cells) to a magnetic particle label through a linking system comprising a first polymer, such as a polysaccharide, i.e. dextran, and a ligand that binds the first polymer, such as a TAC, i.e. two antibodies linked together, an antibody for the dextran polymer and an antibody for the target), see detailed citations of Dowd previously 
As discussed previously, Dowd at para [0013] (also paras [00095] and [00113]), does acknowledge that non-specific binding occurs during the magnetic separation (see complete citations previously above, non-specific binding occurs between particle and unwanted cells).
Anastase et al. is also as cited previously in detail above, Anastase teaching binding anti-dextran antibodies to solid support silica beads by binding antibodies to dextran on said beads (i.e. silica linked with dextran by DEAE-dextran by cross-linkage using 1,4-butanediol diglycidyl ether) (see e.g. abstract, and page 143, col. 1, paras 2 and 3). Anastase teach the act of eluting anti-dextran from dextran conjugated silica by addition of a second dextran polymer the bound anti-dextran antibody (see page 146, col. 1) (i.e. using additional polymer, i.e. dextran, to reverse the interaction, competitive inhibition of binding). See at page 146, col. 1, para 3, Anastase teach elution using 5% w/v dextran (5% w/v free dextran is known in the art as a suitable concentration for reversing the interaction between dextran and anti-dextran antibody). As such, Anastase demonstrates it was known in the art at the time of the invention to separate an anti-dextran antibody-dextran bond via addition of more polymeric dextran in order to cause displacement. 
It would have been prima facie obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to have modified the copending application in order to target cells, namely to perform the method on samples containing both targeted cells and unwanted cells, specifically using a solid support that is magnetic particle, performing a 
Further, considering Dowd does teach that unwanted cells and materials are present in such samples, and also that non-specific binding occurs between particle labels and unwanted cells in the sample, it also would have been obvious that in performing the separation step (separation of bound complex from sample) as taught by the combination of the copending application and Dowd, that the separation step would result in complex having non-specifically bound cells also present on the particle. As such, it would have been obvious that when the second polymer is added and competitive separation takes place, the competitive separation would result in separation of target from the label and from the unwanted cells that are non-specifically bound. As such, it would be the case that target cells would have a higher purity than cells comprising label that has not been subjected to a step of separation. One of ordinary skill in the art would have a reasonable expectation of success considering the non-specifically bound material would be physically removed from association with the target by way of competitive separation of the complex.

Regarding independent claim 62, see the combination of the copending application, Dowd et al. and Anastase as set forth above, the combination does amount to a method as claimed (see steps 1-4 of claim 62 addressed previously above under claim 1).
Regarding claims 2 and 63, see copending claim 2, first and second polymer having similar affinity for ligand.
Regarding claims 8 and 64, see copending claim 5 is the same as claim 8.
Regarding claims 15 and 65, see copending claim 5 is the same as claim 15.
Regarding claims 59 and 66, see copending claim 15.
Regarding claims 60, 61, 67 and 68, see copending claim 16 (solid support, including particles, e.g. a dye is considered a particle).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 12/23/2020 and Applicant’s Declaration filed under 37 CFR 1.132 on 12/23/2020 (hereinafter referred to as the Kassam Declaration) have been fully considered but they are not persuasive for the following reasons.
Regarding remarks at page 5, as indicated previously above, the objection to the claims is withdrawn in response to Applicant’s amendments. 

	Applicant restates their disagreement with the rejection, in particular Applicant maintains that a very important aspect of the separation method is being misunderstood during examination, namely it is asserted that the Examiner misunderstands the problem of non-specific binding of cells and its impact on cell purity. Applicant argues the cited prior art fails to address this problem. Applicant argues that Dowd discloses that antibody compositions can be used to link target cells with particles and that thusly linked target cells can be separated from a sample on the basis of a characteristic of the particles. Applicant argues that this is where similarity between Dowd and the claimed invention stops (see remarks page 6). 
	Applicant argues that Dowd fails to teach:
(1) after isolating target cells from those unwanted cells interacting with the polymer-conjugated label from the sample, the target cells may be separated from the polymer-conjugated label with the addition of second polymer;
(2) that second polymer treatment results in a cell purity boost of the target cells as such cells are isolated from both free polymer-conjugated labels and unwanted cells interacting with polymer conjugated labels;
(3) the demonstrated purity boost, surprisingly and unexpectedly arises from an inability of the second polymer to reverse the protein-mediated interaction between unwanted cells and 
However, in response to this argument, it is noted that Dowd is not cited as anticipating the claimed invention; rather it is maintained that it is the combination of the cited art which addresses the claimed invention. See more detailed response to the specific arguments set forth in full below. 
Applicant acknowledges that Dowd discloses non-specific binding of cells to polymer-coated particles and that such non-specific binding occurs at the particle itself (referring to the previous office action at page 4, see Applicant’s remarks page 6). Similar to Dowd, Applicant also acknowledges the Examiner’s previously citation of Chalmers in previous response to arguments, Chalmers cited as evidence that non-specific binding is experienced by magnetic particle conjugates, and also by magnetic particle themselves. 
However, Applicant argues that what is being overlooked by the Examiner and the cited references is the important role that inclusion of at least one type of antibody plays in the described systems (remarks page 7). Further at remarks page 7, Applicant argues that the presence of an antibody intermediates the non-specific interaction between unwanted cells and polymer-conjugate label. Applicant argues that since an unknown feature of the TAC, or a component thereof, somehow interacts with both the first polymer and the unwanted cells, it stands to reason that such interaction between first polymer and the tetrameric antibody complex, or a component thereof, ought to be reversed with the addition of second polymer. Applicant argues unexpected results; in particular Applicant asserts it is surprising and advantageous that an unexpected increase in purity will occur, that the unexpected result is because as the labels are 
Applicant further refers to the interview conducted with the Examiner on 11/27/2020, particularly Applicant asserts it was discussed that Applicant has not shown that increased binding of unwanted cells to label requires the presence of protein (e.g., antibodies). Put another way, Applicant remarks that it was discussed that Applicant had not shown that in the absence of the antibody no, or insignificant, binding of unwanted cells to a polymer-conjugated label will occur. In response to this, Applicant refers to the Kassam Declaration and asserts the data in the Kassam Declaration substantiates the role of antibodies in increasing the amount of non-specific interaction between unwanted cells and the first polymer (as conjugated to the label). Applicant refers to the Kassam Declaration at Figure 3, and argues it demonstrates that the presence of TACs increases the non-specific binding of the unwanted cells to the polymer coated label as compared to using PBS.
Applicant argues that, in addition to the silence in Dowd (and Chalmers) in regard to the nature of the non-specific interaction between unwanted cells and polymer-conjugated labels, this reference also fails to teach releasing cells of interest from label using second polymer. Therefore, Applicant argues that Dowd also necessarily fails to teach a purity boost of cells of interest (with respect to the cells of interest from both label and unwanted cells).
However, these arguments are not persuasive because in the present case the combination of the cited art does result in a final separating step consistent with that presently claimed (separating label and unwanted cells bound thereto from the target cells) which obtains cells with increased purity as compared to a method that does not include the second polymer displacement contacting step (claimed step 3). Put another way, the combination of the cited art does address 
As discussed previously and as acknowledged by Applicant’s own remarks (remarks page 6) discussed above, the magnetic particles of Dowd would be expected to exhibit some non-specific binding of unwanted cells, this is further supported by the evidence that is Chalmers (Chalmers discussed in detail previously and by Applicant’s remarks above). Even further, the Kassam Declaration at Figure 3 supports that there is non-specific binding occurring at the particle (see Figure 3 of the Declaration, Applicant’s own experiments comprising polymer conjugated label in PBS resulted in at least some non-specific binding, see at Figure 3, the non-specific binding in the absence of TAC is not zero). Based on the cited prior art (Dowd) and evidence referenced in remarks previously supporting what would be expected by the ordinary skilled artisan (Chalmers), at least some degree of non-specific binding at the label/particle itself is expected, this further confirmed with Applicant’s own additionally cited data (Kassam Declaration showing at least some degree of non-specific binding occurs just in the presence of 
In response to Applicant’s remarks that the presence of an antibody intermediates the non-specific interaction between unwanted cells and polymer-conjugate label, it is noted that based on the cited prior art (Dowd as in the rejection, and the additional evidence that is Chalmers) and also the Kassam Declaration (Figure 3), while it appears from Applicant’s data that the presence of protein (such as antibody, as in the case of the TAC system) does increase non-specific binding at the conjugate label, the mere presence of protein is not required to drive non-specific binding. Rather, based on the cited reference and the Kassam Declaration, at least some degree of non-specific binding does occur at the particle itself. As a result, it is maintained that it is not unexpected or surprising that separation and removal of the label (displacing the label from the linking system attached at the target cells and separating it and anything bound to it, such as unwanted cells non-specifically bound at its surface) would result in target cells with “increased purity” compared to a method that does not include the displacing of the label by the second polymer. This is because displacement by reversing the interaction between the antibody that is bound to the first polymer and the label would be expected to at least increase the purity with respect to removing the particle itself and also any unwanted, non-specifically bound cells at the particle (which it would be expected based on Dowd, that there would be some degree of non-specific binding at the particle). 

See further, this position taken in the office action is also consistent with disclosures from Applicant’s own originally filed specification, see Applicant’s originally filed specification at para [00117] reciting “During positive selection of cells, particles nonspecifically adhere to unwanted cells and reduce the purity”. Therefore the specification further supports that at least some non-specific binding of unwanted cells is occurring at the particles, this is contrary to the argument of Applicant that the antibody (TAC system) necessarily acts as an intermediary. Further, see the end of para [00117], the specification appears to acknowledge that even particles conjugated to polymers with low-antifouling properties experience some degree of non-specific binding (see para [00117], “the low nonspecific binding characteristics of polymer-conjugated particles”), they do not achieve zero non-specific binding. It is maintained that removal of the label (displacement with second polymer) would be expected to result in increased purity by removing label and any unwanted cells bound thereto. 
Regarding Applicant’s remarks referring to the interview conducted with the Examiner on 11/27/2020, and Applicant’s further reference to the newly submitted Kassam Declaration asserting that the data in the Kassam Declaration substantiates the role of antibodies in increasing 
Also, in response to these remarks specific to the data in the Kassam Declaration, and in addition the data demonstrating that the polymer-conjugated particle experiences some non-specific binding at the particle surface itself, it is also noted that the data is only in reference to free particle in the presence of unwanted cells. As such, the evidence in the Kassam Declaration is also not sufficient as it is not commensurate in scope with the claims. Free particle, with and without TAC system as in the examples at Figure 3 of the Declaration, is not commensurate in scope with the present claims; rather, the present claims refer to nonspecific binding of unwanted cells in the presence of the TAC linking system binding to targeted cells. The data from the Kassam Declaration at Figure 3 was obtained in the absence of target cells. Further the experiments fail to provide any incite as to where the nonspecific binding occurs, for example the data does not support Applicant’s assertions (which are contrary to the cited evidence and the original disclosure, both teaching unwanted cells adhere to particle) that the antibody system acts as an intermediary- the data provides no evidence that the antibody is linking the unwanted cells to the particle as an intermediary. Even if some unwanted cells are binding at the TAC system, considering that the prior art supports/teaches that unwanted cells also non-specifically bind at the conjugate magnetic particle label, it would still be the case that contacting with the second 
Further, referring to the Kassam Declaration, the Kassam declaration is asserting release of polymer-conjugated label from isolated target cells using second polymer increases the purity of post-isolation and post release sample of cells. The Kassam Declaration indicates this first increase in purity relates to separating the post-isolation cells from the polymer conjugated label; the Kassam Declaration further asserting however, that separating the polymer conjugated label from the post-isolation cells unexpectedly results in a second increase in purity too, namely purity in the sense that unwanted cells interacting with the label are carried away with the released polymer-conjugated label (see Kassam Declaration at paragraph 8). In response, see as discussed in detail in response to remarks set forth above, it is understood that Applicant is asserting a two part increase in cell purity, namely with respect to separation of target cells from the label (first part), and also with respect to separation from unwanted cells also associated with the label (the second part), both achieved by the act of contacting with the second polymer. However, for the reasons as indicated previously above this argument is not persuasive, it was not unexpected based on the cited art, that unwanted cells would be non-specifically bound at the particle label. Therefore it would be expected that displacement of the particle label and its removal would result in both removal of the particle and any components (such as unwanted cells non-specifically bound) associated therewith. In particular, the combination of the cited art results in the same method as presently argued (i.e., a method performing the same steps and thereby obtaining target cells with increased purity with respect to both removed label and removed unwanted cells associated with the label). Based on the cited art, and also evidence of 
Further, the Declaration is insufficient to demonstrate unexpected results because the property or result must actually be unexpected. In re Skoll, 187 USPQ 481, 484; In re Coleman, 205 USPQ 1172. In the present case it would be expected that separating removed label (separating away label displaced by reversing the binding) would be expected to increase cell purity as claimed, namely as compared to a method that does not displace the label by contact with a second polymer (thereby reversing binding to the label), for example not only would this action be expected to “increase cell purity compared to a method that does not include step 3)” by removing from the target cells the label and any unwanted cells bound thereto, but also just by removing the label one would be obtaining cells with increased purity. Put another way, just the action of removing label results in target cells without the label (target cells without label are more pure than target cells with label, see the claim broadly recites purity in the sense that the target cells are more pure than target cells that have not undergone displacement of the label).
At remarks page 8, Applicant further argues the citation of Skold to address the deficiencies of Dowd et al. Applicant argues that Skold, at para [0098], demonstrates that post-separation (but pre-release) samples are not completely pure with respect to cell purity. Applicant argues that Skold offers no suggestion or guidance as to what causes reduced cell purity or on how to improve upon the post-separation of purity of cells. Applicant argues that based on Skold, one of ordinary skill in the art would believe that merely separating target cells from polymer-conjugated label is how purity may be achieved; that as such, one would have no reason to suspect the purity of the target cells is also a function of reducing the quantity of unwanted cells interacting with the first polymer among the separated target cells. 
substantially pure preparation of the target material (i.e., further separation of magnetic particles and target cells). As indicated previously and above (see the analyses, referring to these citations of Dowd and Skold) the prior art does suggest, and further provides motivation, to remove (separate) magnetic particle from target cell. 
Further, although the combination of the cited art does address obtaining target cells with increased purity in the sense as argued by Applicant (i.e., in reference to pure in the sense that both label and unwanted cells associated with label are gone), it is also noted the present claim language recites “increased cell purity compared to a method that does not include step 3)”, the claims are not limited to cell purity with respect to unwanted cells. Put another way, Applicant’s arguments appear to be interpreting cell purity in terms of unwanted cells. However this is not reflected in the present claim language. The present claim language would encompass increased 
At remarks page 8, Applicant further argues that Anastase teaches both specific and non-specific release of antibodies from a dextran support. Applicant argues that free dextran operates specifically on a dextran:anti-dextran bond (citing Anastase Figure 4A) and promiscuously on a CMDBS:anti-CMDBS bond (figure 5A). Applicant therefore argues that Anastase is teaching a dilution of purity of anti-dextran antibodies because free dextran releases both anti-dextran and anti-CMDBS antibodies, that therefore the increase in purity that results from the claimed method is in no way taught, suggested or expected from the cited art. 
However, this argument is not persuasive because Anastase does support that those of ordinary skill in the art would have known that free dextran can displace the bond between dextran and anti-dextran antibody. Further, see the meaning of “increased purity” as discussed above, with respect to the language and how “increased purity” is not limited for example to unwanted cells. Nonetheless, see also the analyses and remarks as indicated in detail above, the combination of the cited art does support that the ordinary skilled artisan would have been motivated to have released (reversed binding) binding at the particle label in order to recover target cells (without the magnetic particle label, see the cited art it was desirable to recover the cells without particle, e.g. see Dowd and Skold discussed in response to remarks above), and it would have been obvious that the particle would be involved in at least some degree of non-specific binding, and as such upon release it would be expected that one would obtain target cells with increased purity as compared to a method that does not separate (by second polymer) the magnetic particle label.

Further Applicant argues Life Diagnostics is not relevant because it teaches the removal of proteins from label using a second polymer to competitively inhibit the first polymer, and argues this is not relevant to the present method which is limited to cells. Applicant asserts that the separation of cells from the label is more complex than separating smaller biological targets such as proteins.
Applicant is referred to previous response to this argument at page 25 of the final action, specifically Applicant’s remarks regarding Latham are not persuasive, and the reasoning as applied in the rejection above is maintained. Latham does teach polymer coated particles for the purpose of reversibly binding and separating targets, and as such is considered relevant; further Life Diagnostics does teach PEG/anti-PEG bonds can be disrupted via additional PEG. It is maintained that it one of ordinary skill, given the teachings of Anastase, would have found the substitution obvious.
Regarding the rejection of dependent claims 8, 59, 64 and 68, which depend from claims 1 and 62, Applicant refers to arguments specific to the independent claims. See the detailed response to said arguments as set forth above, the arguments are not persuasive for the reasons as indicated. 

For all of these reasons, Applicant’s arguments and the Kassam Declaration are fully considered, however are not persuasive. 

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

/ELLEN J MARCSISIN/            Primary Examiner, Art Unit 1641